Citation Nr: 0715874	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  05-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative 
arthritis of the knees, legs, and hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from July 1969 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2005, the veteran requested a Travel Board hearing 
before a Veterans Law Judge.  In February 2007, the RO 
informed the veteran that he was scheduled for this hearing 
in March 2007.  However, the veteran failed to appear for his 
hearing, did not cancel the hearing, and provided no 
explanation for his absence.  Therefore, the Board finds that 
all due process has been met with respect to the veteran's 
hearing request.

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed hypertension is related to his military service.

2.  There is no diagnosis of degenerative arthritis of the 
knees, legs, and hips.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Degenerative arthritis of the knees, legs, and hips was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a


reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claims.  
However, any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the veteran after the initial adjudication, he has not 
been prejudiced thereby.  The notice provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and the actions taken by VA have cured the 
error in the timing of notice.  Also, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate in the processing of his claims.  

In March 2004 and March 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
Thus, one letter pre-dated, and one post-dated the RO's June 
2004 rating decision.  During this appeal, the claim was 
readjudicated in the December 2004 SOC and the May 2005 SSOC 
(mailed in June 2005), both of which provided the veteran 
with yet an additional 60 days to submit more evidence.  
Moreover, it appears that all obtainable evidence identified 
by the veteran has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other evidence, not already of record, which 
must be obtained for a fair disposition of this appeal.  The 
veteran was also provided notice regarding potential 
downstream issues, such as disability rating and effective 
date, in March 2006.  See Dingess v. Nicholson, supra.

For these reasons, VA's burden of rebutting the presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  The initially untimely notice was 
followed by a timely letter and by the SOC and SSOC, thus 
conferring actual knowledge of the claim requirements upon 
the claimant and following that with appropriate 
readjudication.  Thus, it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).




The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
or cardiovascular-renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
after the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The veteran's service medical records (SMRs) are negative for 
any complaints or symptoms related to hypertension or 
arthritis.  When he was examined in May 1969 for entry into 
active duty service, the veteran's blood pressure was 120/76.  
When examined for separation, his blood pressure was 132/68.  
No defects or diagnoses were noted.

Post-service medical records show that, in October 1980, the 
veteran underwent VA examination for an unrelated disorder.  
His blood pressure was 145/90, and he was diagnosed with mild 
hypertension.

Current VA treatment records, beginning in January 2003 show 
a diagnosis of hypertension and numerous blood pressure 
readings, the highest of which is a report of 157/79, dated 
in May 2004.

With regard to the veteran's claim of entitlement to service 
connection for degenerative arthritis, the Board finds that 
none of the evidence of record shows any treatment for or 
diagnosis of this disorder.  The SMRs show no symptoms 
associated with arthritis.  Likewise, all post-service 
medical records are negative for any treatment for or 
diagnosis of degenerative arthritis of the lower extremities.  
Without such a diagnosis, service connection for this 
disorder must be denied on both a direct and presumptive 
basis.  See Degmetich v. Brown, supra; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

As to the veteran's claim of entitlement to service 
connection for hypertension, the SMRs do not show that he was 
diagnosed with, or treated for, hypertension in service.  
While his blood pressure was recorded when he entered service 
and again upon separation, no indication was made that the 
veteran was ever suspected of having hypertension.  
Furthermore, the earliest diagnosis of hypertension is dated 
in October 1980, nine years after separation from service, 
and certainly not within the one-year time limit for 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309.  Most important, there is no medical opinion of record 
showing that the veteran's current diagnosis of hypertension 
is related to his military service.  In the absence of such 
an opinion, the veteran's claim must be denied.

As the evidence preponderates against the claims of 
entitlement to service connection for hypertension and 
degenerative arthritis of the knees, legs, and hips, the 
benefit-of-the-doubt doctrine is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for hypertension is denied.

Service connection for degenerative arthritis of the knees, 
legs, and hips is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


